Case 1:10-cr-00433-KAM Document 187 Filed 12/06/19 Page 1 of 3 PagelD #: 1195

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA .
-V.- 10 CR 433 (KAM)
JONATHAN BRAUN, DECLARATION
Defendant.
xX

 

ANJELICA CAPPELLINO says under penalty of perjury per 28
U.S.C. § 1746:

1. Jaman attorney admitted to practice in this Court.

2. I graduated from New York Law School in 2011 and am
associated with the firm Meringolo & Associates, P.C.

3.  Irepresented Jonathan Braun at sentencing in the captioned
case.

4. I submit this affidavit in support of Mr. Braun’s motion to
vacate his 10-year sentence based on ineffective assistance of counsel.

5. Prior to Mr. Braun’s May 28, 2019 sentencing, I had limited
involvement in the case and minimal knowledge of it. As such, I was
unaware of the Aug. 2018 and April 2019 anonymous letters filed

against Mr. Braun under seal with this Court.
Case 1:10-cr-00433-KAM Document 187 Filed 12/06/19 Page 2 of 3 PagelD #: 1196

6. My sole understanding of the case was that Mr. Braun had
boon ir during which time
certain allegations of criminal and civil misconduct were made against
him. To my knowledge, the government had been notified of the
allegations, requested more than one sentencing adjournment to
investigate, and subsequently determined that they did not warrant

consideration at sentencing. The government ultimately

   
 

7. Mr. Braun’s sentencing took place while John Meringolo, my

boss and his lead counsel, was honeymooning in Europe. Saying the
sentencing would be routine and uneventful — Mr. Braun a
Meringolo instructed me to handle it in his absence.

8. Mr. Meringolo never told me about the anonymous letters’
existence or reviewed them with me. Nor did he discuss with me the
letters’ contents or a potential response. Again, I was only peripherally
involved in Mr. Braun’s case and had little substantive familiarity with

it.
Case 1:10-cr-00433-KAM Document 187 Filed 12/06/19 Page 3 of 3 PagelD #: 1197

9. I first learned of the anonymous letters when the Court
brought them up during Mr. Braun’s sentencing hearing. Presuming
their allegations were among those the government had examined and
deemed unfounded, I never asked to see the anonymous letters, objected
to their consideration or requested a continuance to inspect, investigate
and address them. As a result, Mr. Braun was unable to contest the
anonymous allegations and they went unrebutted.

WHEREFORE, for the reasons stated in the accompanying
memorandum, I respectfully ask this Court to vacate the 10-year
sentence previously imposed and sentence Mr. Braun anew.

Dated: Brooklyn, New York
Oct. 1, 2019

 

 

 

of JELICA CAPPELLINO

 
